DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant’s Amendment to Claims and Arguments filed on February 16, 2021 and Supplemental Amendment filed on February 16, 2021 are acknowledged. 
2.2. 	As a result of both amendments, Claims 2-5, 7 and 10-12  have been canceled. Claims 8 and 9 have been withdrawn. Claim 1 has been amendment by incorporation of the limitations of canceled claims and by introducing new limitations with respect to Molecular weight of the copolymer and by specifying that “ A polyoxalate copolymer comprising consisting essentially of an ester unit (1) and ester unit (2),..wherein  (a) the ester unit (1) is obtained by reaction of an oxalic acid or an alkyl oxalate with
butanediol;...".
  Support for the Amendment has been found in Applicant’s Specification as indicated by the Applicant ( see Remarks and Examples).   Therefore, no New Matter has been introduce with instant Amendment.
3.	Therefore, Amendment to Claim 1 represents a new issue and require further consideration. However, the Prior art of Record is deem to  be applicable as explain below. Consequently, it is appropriate to make instant Action Final.  

                                      Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claims 1 and 6 are rejected under 35 U.S.C. 103 as obvious over Okushita et al ( US 2005/0027081)  in view of  Dahling ( US 2011/0034582).
4.1.	Regarding Claims 1 and 6 Okushita disclosed polyoxalate  comprising repeating units comprising residue of oxalic acid and aliphatic diol, for example, butanediol ( see Abstract, [0086]). Okushita further disclosed ( see [0087])  that polyoxalate may comprise  branched polyhydric alcohol, for example, glycerol in the minor amount of more preferably 10 molar % or less, based on the amount of the aliphatic diol. Therefore, because base molar amount for  aliphatic diol in the polyoxalate is 50 mol% , than polyhydric alcohol can be used in the amount of 5 mol% or less. 
4.2    Regarding Mw ( weight average molecular weight) Okushita stated that Mw of polyoxalate is preferably in range from 30,000 to 200,000 ( see [0106]) – same and greatly overlapping range as claimed by Applicant 
4.3.	As discussed above, Okushita disclosed same basic polyoxalate as claimed by Applicant, but silent regarding use of specific polyhydric alcohol as pentaerythritol.
	However, Dahling teaches the use of different polyhydric alcohols, including glycerol and pentaerythritol ( see [0042]) in amount of 10 mol% or less (based on all monomers – [0046]) in order to obtained branching or star structure of polyoxalate ( see [0041]). 
4.4.	Thus, Dahling established that glycerol or pentaerythritol are functional equivalents for purpose of obtaining  polyoxalate of branched or star like structure.
	Therefore, it would be obvious to use pentaerythritol instead of glycerol as functional  equivalent per teaching provided by Dahling in the polyoxalate disclosed by Okushita. 
Okushita combined with Dahling  teaches  all compositional limitations of Applicant’s Claims 1,  wherein branched polyhydric alcohol is present in overlapping range /amounts  with range as claimed by Applicant in Claim 1. For this reason  Okushita combined with Dahling  with  renders obvious Applicant’s claimed subject matter of Claim 1 as it established in the art: “ In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191; USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)
4.6.	Therefore, it would be expected that polyoxalate disclosed by  Okushita combined with Dahling would have same  properties in overlapping portion of the range for content of branching units , including hydrolysis delay time and rate of hydrolysis ( see Claim 6).

                                                 Response to Arguments
5.	Applicant’s arguments with respect to claims 1 and 6 filed on February 16, 2021   have been considered but they are not persuasive.                                                                    5.1.	Applicant's principal argument with respect to Claims 1 and 6 rejected over combination of Okushita with Dahling based on alleged presence of unexpected results associated with " introduction of a branched structure has the effect of suppressing the initial hydrolyzing property of the polyoxalate copolymer". Applicant stated that:" What is surprising, and not taught or suggested by the prior art, is that not only is the
initial hydrolysis delay index "t" much higher for a branched structure derived from
pentaerythritol as opposed to glycerin, the effect is only achieved in an amount of the ester unit (2) of the chain by reaction of oxalate acid or an alkyl oxalate with pentaerythritol within the range of 0.01 to 1.0 mol % per the ester unit (1).."
5.2.	In response for this argument note that as  established in the art  " The fact that appellant has recognized another advantage ( it this case - suppressed initial hydrolyzing property-/GM/)  which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985).
5.3.	In addition note that Data presented by the Applicant ( see Remarks,  Fig. I) can not support proper conclusion of presence unexpected results because Data presented by Applicant is not commensurate with scope of the Applicant's claims.
	Note that Applicant did not present any evidence that branched polyoxalate, wherein branching agent is "pentaerythritol as opposed to glycerin"  and molecular weight is in claimed range from 5,000 to 200,000 will have initial hydrolysis delay index of at least 0.7. In is also noted that Applicant's Specification provide limited Data for Mw only for polyoxalate without use of branching agent of 85800 ( see Reference Polymer 1) but does not provide any data points for Mw of branched polyoxalate. 	
	However, it would be expected that branched polymers of low molecular weight , for example  Mw in range, for example,  of 5,000-10,000 or even more  will behavior differently than polymers of high molecular weight ( Mw in range, for example,  from 150,000 to 200,000) with respect to delay solubility in view of significant difference in molecular sizes. In addition, it is also expected that use glycerin as branching agent in same molar amounts in comparison with pentaerythritol will create less branching points glycerin has only 3 hydroxyl groups available for reaction with oxalic acid groups compare to 4 hydroxyl groups of  pentaerythritol.
	Therefore, Applicant's arguments with respect to presence of unexpected results associated with use of pentaerythritol in comparison to glycerin were found not commensurate with scope of Claim 1 and not convincing in view of expectation of obvious difference in behavior of glycerin and pentaerythritol associated with amount of available hydroxyl groups as explained above. 
	At least for reasons above, the Rejection over cited Prior art is maintained and made Final.
                                                          Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNADIY MESH/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763